Citation Nr: 1045759	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-33 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability 
(patellofemoral pain syndrome), to include as due to an 
undiagnosed illness or as secondary to a right ankle disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
anxiety disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a jaw disability, 
claimed as temporomandibular joint syndrome (TMJ).

5.  Entitlement to service connection for a left ankle 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a right ankle 
disability, to include as due to an undiagnosed illness.
7.  Entitlement to service connection for a skin disorder, 
claimed as a rash, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for allergic rhinitis, 
claimed as allergies, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to August 1997, 
June 2003 to November 2003, November 2005 to August 2007, and 
from April 2009 to July 2010.  He also served in Southwest Asia 
during the Persian Gulf War from April 2006 to July 2007 and from 
July 2009 to March 2010.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that denied the Veteran's claims.  In June 2010, the 
Veteran testified before the Board at a hearing held at the RO.

In July 2010, the Veteran requested that his benefits for service 
connection for hypertension and a left knee disability be 
reinstated.  As that claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

The issues of entitlement to service connection for a psychiatric 
disorder, tinnitus, a jaw disability, a skin disorder, and 
allergic rhinitis are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's right ankle 
disability is related to his active service.

2.  It is as likely as not that the Veteran's right knee 
disability is aggravated by his service-connected right ankle 
disability.

3.  It is as likely as not that the Veteran's left ankle 
disability is related to his active service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is warranted.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.317 (2010).

2.  Service connection for a right knee disability is warranted 
because it is aggravated by the Veteran's service-connected right 
ankle disability.   38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a), 3.317 (2010).

3.  Service connection for a left ankle disability is warranted.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.317 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be 
presumed for chronic diseases such as arthritis if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  Active duty training includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2010).  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated during active duty training, or from injury incurred 
or aggravated during inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  However, the presumptions do 
not apply to active duty training or inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a veteran who 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2010).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, the 
Persian Gulf War presumption of service connection does not 
apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 
(1998).  For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2010).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2010).

The Veteran's service records show that he served in Southwest 
Asia from April 2006 to July 2007 and from July 20009 to March 
2010.  Thus, for purposes of entitlement to compensation under 
38 C.F.R. § 3.317(d), the Veteran's status as a Persian Gulf 
Veteran is confirmed.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disease considered by medical authorities to be of familial (or 
hereditary) origin by its very nature pre-exists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute aggravation 
of the condition.  38 C.F.R. §§ 3.303, 3.304, 3.310 (2010); 
VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 (1990).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2010).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) 
(2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by 38 C.F.R. § 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228 (1991).  A mere transient flare-up during service 
of a preexisting disorder does not, in the absence of evidence of 
a worsening of the underlying condition, constitute aggravation 
of the disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Right Ankle

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's right ankle disability is 
related to his active service.

The Veteran contends that he has a right ankle disability that is 
related to his service.

Service medical records include February 1996 enlistment and May 
2001 periodic examinations that show normal clinical evaluations 
of the Veteran's lower extremities.  However, a May 2001 report 
of medical history shows that the Veteran sprained his ankles and 
completed physical therapy without complications.  A July 2002 
report shows that the Veteran sustained a twisting injury 
diagnosed as a grade III ankle sprain.

The Veteran was afforded a VA examination in October 2007, at 
which time he contended that he developed bilateral ankle 
discomfort approximately three months after he deployed to Iraq.  
He recalled rolling his ankles a couple of times, but denied any 
trauma to his ankles.  An X-ray examination of the ankles 
indicated mild degenerative changes of the right ankle with small 
plantar calcaneal spurs.  The Veteran was diagnosed with mild 
degenerative changes of the ankles.

VA medical records dated in January 2008 show the Veteran's chief 
complaint of right ankle pain that had been ongoing for a year.  
However, he denied any prior treatment of his right ankle.  An X-
ray examination of the right ankle indicated a small amount of 
spurring on the anterior surface of the tibia without any 
fractures, dislocations, or subluxations.  The Veteran was 
diagnosed with ligamentous laxity of the lateral ankle ligament 
bilaterally and osteoarthritis of the ankles.

Service medical records dated in April 2009 show the Veteran's 
complaint that he rolled his right ankle during a physical 
training run.  Ice was applied to the right ankle and he was 
diagnosed with a right ankle sprain.  A July 2009 report shows 
that he arrived in Kuwait with significant right ankle pain and 
swelling.  An MRI examination indicated a hairline fracture for 
which a line of duty investigative report (LOD) was completed.  
The Veteran's treating physician opined that his ankle problems 
were directly related to his deployment.  An August 2009 report 
indicates a history of an ankle injury in Fort Hood.  The Veteran 
was unable to run and received a provisional diagnosis of severe 
right ankle sprain.  Another report indicates a history of a 
sprained right ankle at Fort Hood that initially improved before 
getting worse.  An examination of the right ankle indicated 
slight edema with tenderness to palpation of the anterior to 
lateral aspect.  The Veteran was diagnosed with an ankle sprain.  
A March 2010 report shows that he sustained a minor broken right 
ankle diagnosed as a healed right ankle.  A July 2010 report 
indicates that during mobilization training in Fort Hood the 
Veteran twisted his right ankle that was treated conservatively 
with limitations imposed on physical training.

In June 2010, the Veteran testified that prior to his service he 
injured his ankles a couple of times playing high school football 
and that his ankles began to hurt after discharge from service.  
The Veteran testified that his ankles affected his most recent 
deployment.

Because the Veteran's complaints of a right ankle disability are 
attributed to known diagnoses of a ligamentous laxity of the 
lateral ankle ligament, osteoarthritis, and a severe sprain, the 
presumption of service connection under 38 C.F.R. § 3.317 is not 
applicable.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2010).  The Board thus turns to the merits of the Veteran's 
claim on alternate bases.

While the Veteran testified that he injured his right ankle prior 
to service, no other material evidence shows that the Veteran had 
a preexisting right ankle disability.  As a right ankle 
disability is not shown by clear and unmistakable evidence to 
have pre-existed service, the presumption of soundness has not 
been rebutted as to a right ankle disability.  Therefore, the 
Veteran is presumed sound as to a right ankle disability when he 
entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Having established that the Veteran is entitled to a presumption 
of soundness with respect to a right ankle disability, the next 
step of the inquiry is to determine whether the Veteran developed 
a chronic right ankle disability during active service.

After reviewing the evidence, the Boards finds that it is at 
least as likely as not that the Veteran's current right ankle 
disability is related to his active service based on the medical 
and lay evidence presented in this case.  The service medical 
records show complaints of and treatment for a severe right ankle 
sprain and a minor broken right ankle.  In July 2009, the 
Veteran's treating physician opined that the Veteran's right 
ankle disability was directly related to deployment.  In 
addition, the Veteran had provided credible testimony in support 
of his claim that relate a continuity of symptomatology of a 
right ankle disability.

Accordingly, the Board finds that service connection for a right 
ankle disability is granted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Knee

The Veteran contends that he has a right knee disability that is 
related to his service.

The Veteran was afforded a VA examination in October 2007, at 
which time he indicated that he experienced right knee pain five 
months after he deployed to Iraq.  He recalled one incident when 
he was running on a treadmill and the power went out and the 
treadmill suddenly stopped.  Soon thereafter, he experienced 
right knee pain.  On X-ray examination, no knee joint effusions, 
focal soft tissue swelling, or persistent radiopaque foreign body 
were seen.  The knee joint spaces appeared approximately 
preserved by plain film examination.  The Veteran was diagnosed 
with patellofemoral pain syndrome.

Service medical records dated in August 2009 show the Veteran's 
complaints of right knee pain and a diagnosis of right knee joint 
pain.  A March 2010 report shows that the Veteran strained his 
right knee after fracturing his right ankle.

In June 2010, the Veteran testified that he injured his right 
knee when he was running on a treadmill that stopped suddenly.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current right knee 
disability to his active service based on the medical evidence 
presented in this case, which establishes that it is at least as 
likely as not that some portion of the Veteran's right knee 
disability is related to his service, and specifically to his 
service-connected right ankle disability.  The evidence shows 
that the right ankle has played an aggravating role in the right 
knee disability.  The medical evidence of record shows that the 
right knee disability is as likely as not aggravated by the 
service-connected right ankle disability.  Therefore, service 
connection for a right knee disability is granted.  The Board has 
resolved all reasonable doubt in favor of the Veteran in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Ankle

The Veteran contends that he has a left ankle disability that is 
related to his service.

Service medical records include February 1996 and May 2001 
periodic examination that indicate normal clinical evaluations of 
the lower extremities.  However, a May 2001 report of medical 
history indicates that the Veteran sprained his ankles and had a 
bone spur on the left ankle.  He completed physical therapy 
without complications.

The Veteran was afforded a VA examination in October 2007, at 
which time he contended that he developed bilateral ankle 
discomfort approximately three months after he deployed to Iraq.  
He recalled rolling his ankles a couple of times, but denied any 
trauma to the ankles.  The Veteran complained that his ankles 
gave out.  An X-ray examination of the ankles indicated mild 
degenerative changes of the left ankle with small plantar 
calcaneal spurs.  The Veteran was diagnosed with mild 
degenerative changes of the left ankle.  However, the examiner 
did not provide an opinion as to whether the Veteran's left ankle 
disability was related to his service.

VA medical records dated in January 2008 show the Veteran's chief 
complaint of bilateral ankle pain, the left more than the right.  
He complained of ankle pain that had been present for a year and 
denied any prior treatment.  An X-ray examination of the ankles 
indicated a spur on the medial aspect of the medial malleolus of 
the left ankle.  No fractures, dislocations, or subluxations were 
seen.  The Veteran was diagnosed with ligamentous laxity of the 
lateral ankle ligament bilaterally and osteoarthritis of the 
ankles.

The Board finds that the Veteran's report of medical history in 
May 2001 shows that he was found to have bone spurring and a 
history of sprained ankles.  He has been diagnosed with arthritis 
of the left ankle in October 2007, within one year of separation 
from active service.  He was diagnosed with ligamentous laxity of 
the left ankle in January 2008.  Therefore, resolving reasonable 
doubt in favor of the Veteran, the Board finds that service 
connection for a left ankle disability is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ankle disability is granted.

Service connection for a right knee disability is granted.

Service connection for a left ankle disability is granted.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims for service connection for a psychiatric 
disorder, tinnitus, jaw disability, skin condition, and allergic 
rhinitis.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

Initially, the precise dates of the Veteran's service are not 
entirely clear.  Active military, naval, or air service includes 
any period of active duty training during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  Active duty training includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2010).  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated during active duty training, or from injury incurred 
or aggravated during inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  However, the presumptions do 
not apply to active duty training or inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In order for the Veteran to be eligible for service connection 
for a psychiatric disorder, tinnitus, jaw disability, skin 
condition, or allergic rhinitis, the record must establish that 
it is at least as likely as not that he was disabled during 
active duty or active duty for training due to a disease or 
injury incurred or aggravated in the line of duty, or due to an 
injury during inactive duty training.  Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 
(1995).  Service personnel records show that the Veteran had 
active service in the Army National Guard from June 1997 to 
August 1997, June 2003 to November 2003, November 2005 to August 
2007, and from April 2009 to July 2010, including additional 
periods of service prior to and during his active service.  The 
record includes a copy of the Veteran's retirement points from 
February 1996 to August 2007.  However, that report did not 
provide the actual dates of any active duty for training.

In addition, only partial service medical records from the 
Veteran's four periods of service have been obtained.  In 
September 2007, November 2007, and January 208 the RO requested 
the Veteran's records from his National Guard Unit.  However, in 
January 2008, VA made a formal finding of the unavailability of 
the Veteran's service medical records and determined that all 
efforts to obtain the records had been exhausted and that further 
attempts to locate the records would be futile.  Since Veteran 
status depends, in part, on whether the Veteran's disabilities 
were incurred in or aggravated during active service, or active 
or inactive duty for training, another attempt should be made to 
obtain documentation of the specific dates of service and any 
additional service treatment records, particularly since the 
Veteran has served on additional duty since the January 2008 
finding of unavailability of further service medical records.  If 
that attempt is unsuccessful, the Veteran should be so informed 
and requested to submit any records in his possession.

Next, it appears that additional records should be obtained.  A 
review of the claims file shows that the most recent VA medical 
records are dated in February 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, in his August 
2007 claim the Veteran indicated treatment of his rashes and 
allergies from Dr. Rung.  He also submitted a July 2010 private 
dental report from Dr. Ettle that indicates treatment since 
November 2007.  Accordingly, the Veteran's private treatment 
records should also be obtained.

With respect to the Veteran's claim for service connection for a 
psychiatric disorder, to include PTSD and anxiety disorder, the 
Board finds that the requirements of VA's duty to notify and 
assist the claimant have not been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  With respect to 
notice, the pertinent statute provides that, upon receipt of a 
complete or substantially complete application, VA must notify 
the claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  
Since the regulations regarding service connection for PTSD have 
changed, the Veteran should be informed of the new regulations 
and they should be considered in adjudicating his claim.

The Veteran contends that he has PTSD or anxiety disorder that is 
related to his service.  In June 2010, the Veteran testified that 
during service in Iraq as a battalion commander, there were 
numerous rocket and motor attacks on his base which resulted in 
the death of one soldier.

A September 2007 private report indicates that the Veteran served 
as a battle captain in Iraq and complained of anxiety after 
discharge from service.  He was diagnosed with anxiety disorder.

The Veteran was afforded a VA PTSD examination in October 2007, 
at which time he indicated that there were over 100 convoys that 
he was involved in that resulted in serious injuries and the 
deaths of a number of soldiers.  After one attack, the Veteran 
instructed his men to look for a rocket launcher that resulted in 
the death of a soldier from an IED (improvised explosive device) 
and injured three others.  Over the course of his deployment, 
fourteen men were either injured or killed.  The Veteran 
indicated that while he was not directly involved in combat, he 
was under stress from constantly "scanning" whenever he was 
away from his base.  Upon examination, the Veteran was diagnosed 
with adjustment disorder with mixed anxiety and depressive 
features, rule out anxiety disorder, not otherwise specified.  
However, the examiner did not provide an opinion as to whether 
the Veteran's anxiety disorder is related to his service.

VA medical records dated in January 2008 indicate that the 
Veteran presented with a limited symptomatology of anxiety with 
some hyperarousal symptoms from the PTSD DSM-IV criteria.  
However, those symptoms did not satisfy a diagnosis of PTSD.  
Rather, the Veteran was diagnosed with anxiety disorder with 
anxiety-type symptoms, "possibly in connection with his combat 
in Iraq."  In February 2008, the Veteran was diagnosed with 
adjustment disorder with anxiety.

An August 2009 service medical record indicates a diagnosis of 
hypervigilance.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of psychiatric symptomatology during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current psychiatric disability to his 
active service.  As any relationship remains unclear to the 
Board, the Board finds that another VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The remand will allow service connection 
for all current psychiatric disorders to be considered.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The examiner on remand 
should specifically reconcile the opinion with the January 2008 
VA opinion and opinions and any other opinions of record.

Next, the Veteran contends that he has tinnitus that is related 
to exposure to acoustic trauma during service.  Specifically, he 
contends that during service in Iraq he was stationed next to a 
very large generator.  The evidence also shows that the Veteran 
has served in field artillery units.

The available service treatment records are void of findings, 
complaints, symptoms, or diagnoses of tinnitus.

On VA audiological examination in October 2007, the Veteran 
contended that ringing in his ears began during service in 
December 2006 and was diagnosed with bilateral tinnitus of an 
unknown etiology.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of tinnitus during service, and the continuity of symptoms 
after service, he is not competent to diagnose or to relate any 
current tinnitus to his active service.  As any relationship 
remains unclear to the Board, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran contends that he has a jaw disability, claimed 
as temporomandibular syndrome (TMJ), that is related to his 
service.  The service medical records are void of a diagnosed jaw 
disability.  On VA dental examination in October 2007, the 
Veteran was found to have optimum oral health.

However, a July 2010 private medical report shows that a March 
2008 comprehensive TMJ evaluation indicated a bilateral posterior 
Class III occlusion and posterior cross bite.  The Veteran was 
assessed with an internal derangement of the left TMJ and 
possible internal derangement of the right TMJ with associated 
myofascial pain.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a jaw disability during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current jaw disability to his active service.  As any 
relationship remains unclear to the Board, the Board finds that a 
VA examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran contends that he has a left ankle disability 
that is related to his service.

Service medical records include February 1996 enlistment and May 
2001 periodic examinations that indicate normal clinical 
evaluations of the lower extremities.  However, a May 2001 report 
of medical history indicates that the Veteran sprained his ankles 
and had a bone spur on the left ankle.  He completed physical 
therapy without any complications.

Next, the Veteran contends that he has a rash that is related to 
environmental exposure during his service.

Service medical records include a February 1996 enlistment report 
of medical examination that indicates mild acne on the Veteran's 
face, chest, back, and shoulders.  The associated report of 
medical history shows complaints of skin diseases and mild acne 
on his face, chest, back and shoulder since the age of 15.  It 
was noted that he got a rash from Erythromycin and had other 
breakouts due to medication.  A May 2001 report of medical 
history shows complaints of skin diseases and a rash on the back 
of the leg.  A physician noted that the Veteran had a persistent 
rash on the back calf of his right leg for four months. A July 
2007 post-deployment health assessment indicates complaints of 
skin diseases or rashes.

On VA examination in October 2007, the Veteran reported that he 
developed a rash on his feet during service in Iraq.  He also 
complained of a rash on his right medial ankle.  The Veteran 
indicated that he was diagnosed with eczema as a child that was 
primarily located on his arms.  On examination, he was diagnosed 
with eczema.  However, the examiner did not provide an opinion as 
to whether the Veteran's eczema was related to his service.

VA medical records include a January 2008 report which indicates 
a diagnosis of eczema of the right leg.  At that time, the 
Veteran presented with concerns about a right calf rash since his 
service in Iraq.  In June 2010, the Veteran testified that he had 
a rash on his back and on the back of his right calf and feet.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a skin condition during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current skin condition to his active service.  As any 
relationship remains unclear to the Board, the Board finds that 
another VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran contends that he has allergies that are 
related to environmental exposure during his service.

Service treatment records include a February 2007 statement of 
medical examination which indicates that black mold was found 
inside of the Veteran's living quarters.  A July 2007 post-
deployment health assessment indicates complaints of runny nose 
and headaches.

On VA examination in October 2007, the Veteran indicated that he 
was diagnosed with a slight sensitivity to dogs, cats, and molds 
during childhood.  However, he developed nasal congestion in 
February 2006 that was treated with Zyrtec.  During service in 
Iraq, he noticed a worsening of his nasal congestion.  On 
examination, the Veteran was diagnosed with allergic rhinitis.  
However, the examiner did not provide an opinion as to whether 
the Veteran's allergic rhinitis is related to his service.

In June 2010, the Veteran testified that dust storms in Kuwait 
caused a flare-up his allergies.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of allergies during service, and the continuity of symptoms 
after service, he is not competent to diagnose or to relate any 
current allergies to his active service.  As any relationship 
remains unclear to the Board, the Board finds that another VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel 
Center, or any other appropriate service 
department office, and obtain service 
personnel records, including the Veteran's 
NGB Form 22 and any Form DD 214 that has not 
already been obtained and associated with the 
claims file, and complete service treatment 
records that document the specific dates of 
the Veteran's active duty, and active and 
inactive duty training for all periods of 
service that have not been obtained and 
associated with the claims file.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts to 
obtain them would be futile.  In the event 
that it is determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

2.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) (effective July 12, 2010).

3.  Obtain the Veteran's VA treatment records 
dated since February 2008.

4.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Dr. Ettle, Dr. Rung, 
and any additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

5.  After any additional records are 
obtained, schedule a VA examination with a 
psychiatrist or psychologist to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD and 
anxiety disorder.  The examiner should review 
the claims file and should note that review 
in the report.  The examiner should 
specifically attempt to reconcile the opinion 
with all other opinions of record, including 
the January 2008 VA opinion.  The rationale 
for all opinions should be provided.  
Specifically, the examiner should provide the 
following opinions:

(a)  Diagnose all current psychiatric 
disorders and provide a full multiaxial 
diagnosis pursuant to DSM-IV.  The examiner 
should specifically state whether or not a 
diagnosis of PTSD is appropriate and should 
state whether or not each criterion for 
that diagnosis pursuant to DSM-IV is met.

(b)  For each psychiatric disorder 
diagnosed, to specifically include PTSD and 
anxiety disorder, the examiner should opine 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
each psychiatric disorder was incurred in 
or is due to or the result of any period of 
the Veteran's active service or active duty 
training or was present during his service.  
The examiner must consider the Veteran's 
statements and June 2010 testimony, in 
addition to his statements regarding the 
incurrence of a psychiatric disorder, and 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  If a DSM-IV diagnosis of PTSD is 
warranted, is it at least as likely as not 
(50 percent or more probability) that any 
of the stressors claimed by the Veteran are 
related to his fear of hostile military or 
terrorist activity during service?  Fear of 
hostile military or terrorist activity 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010).

6.  Schedule a VA audiology examination to 
determine the nature and etiology of any 
current tinnitus.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record.  All indicated 
studies should be performed.  The rationale 
for all opinions should be provided.  
Specifically, the examiner should provide the 
following information:

(a)  Diagnose any current tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
tinnitus was incurred in or is due to or 
the result of any period of the Veteran's 
active service or active duty training, 
including any in-service acoustic trauma 
from being stationed next to a generator 
and in field artillery?  The examiner must 
consider the Veteran's statements and June 
2010 testimony regarding the incurrence of 
tinnitus, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

7.  Schedule a VA dental examination to 
determine the nature and etiology of any 
current jaw disability, including 
temporomandibular joint syndrome (TMJ).  The 
claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record.  All 
indicated studies should be performed.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following information:

	(a)  Diagnose any current jaw disability, 
including 	TMJ.

(b)  Is it at least as likely as not (50 
percent or more probability) that any jaw 
disability, to specifically include TMJ, 
was incurred in or is due to or the result 
of any period of the Veteran's active 
service or active duty training?  The 
examiner must consider the Veteran's 
statements and June 2010 testimony 
regarding the incurrence of TMJ, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

8.  Schedule a Gulf War examination with 
regard to the Veteran's claim for service 
connection for a skin disorder.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.   The rationale for all opinions 
should be provided.  Current VA Gulf War 
Examination Guidelines must be followed.  All 
indicated tests should be performed, and all 
findings reported in detail.  Specifically, 
the examiner should provide the following:

(a)  Diagnose any skin disorders present.  
State whether or not the Veteran has any 
skin disorder that is due to an 
undiagnosed illness, or whether his 
complaints can be attributed to a known 
medical causation.  If any claimed 
disorder is determined to be attributable 
to a known clinical diagnosis, the 
examiner must state whether it is at least 
as likely as not (50 percent or more 
probability) that any skin disorder, to 
specifically include eczema, was incurred 
in or is due to or the result of any 
period of the Veteran's active service or 
active duty training?  The examiner must 
consider the Veteran's statements and June 
2010 testimony regarding the incurrence of 
any skin disorder, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(b)  Is there clear and unmistakable 
evidence that any skin disorder pre-
existed the Veteran's entrance to active 
service or active duty training?

(c)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting skin disorder underwent a 
permanent increase in severity beyond the 
natural progression of the disease, during 
or as a result of his service?  The 
examiner should specifically state whether 
any permanent increase in the underlying 
pathology was due to normal progression of 
the disorder.

9.  Schedule a VA examination to determine 
the nature and etiology of any current 
allergies, including allergic rhinitis.  The 
claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record.  All 
indicated studies should be performed.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following information:

(a)  Diagnose any current allergies, 
including allergic rhinitis.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
allergies, to specifically include 
allergic rhinitis, were incurred in or are 
due to or the result of any period of the 
Veteran's active service or active duty 
training, including any in-service 
exposure to dust storms and black mold?  
The examiner must consider the Veteran's 
statements and June 2010 testimony 
regarding the incurrence of allergies, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

10.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


